REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method and system for anomaly detection and discovering pattern in a physiological signal using morphology aware symbolic representation.

Prior art for was found for the claims as follows:
Re. Claim 1,
Guttag et al., (US 2013/0046193 A1) disclose the following limitations: 
	A method for detecting anomaly and discovering pattern in a signal using symbolic representation of the signal (Guttag: Abstract), the method comprising a processor (26) implemented steps of (Guttag: Fig. 1; [0036].):
sensing the signal from a person using a sensor (30), wherein the signal is a time series signal with a plurality of time points (Guttag: Figs. 1-2; Paras. [0034]-[0036], [0087] disclose the signal is a time series signal segmented with a plurality of discrete points.); 
finding a plurality of maxima points and a plurality of minima points in the signal, wherein the plurality of maxima points and the plurality of minima points are following morphology of the signal (Guttag: Figs. 9a-b; Paras. [0044], [0110] disclose finding a plurality of max and min points in the signal by detecting R-R intervals, and QRS points.); 
deriving a plurality of features (i.e., morphological features or characteristics) using the plurality of maxima points and the plurality of minima points (i.e., R-R intervals, and QRS points) which are adjacent to each other (Guttag: Paras. [0081], [0085], [0110] disclose deriving a plurality of morphological features using R-R intervals, and QRS points, which are axiomatically adjacent to each other.), 
performing a proximity based clustering on the plurality of features to get cluster centroid values corresponding to each of the plurality of features (Guttag: Paras. [0081], [0083], [0086]-[0090] disclose the extracted features from each segment are clustered. The clustering process involves measuring a distance between each segment. Cluster centroid values correspond to the different morphological features.); 
representing the cluster centroid values in the form of a plurality of symbols (Guttag: Paras. [0081], [0086] disclose once the signal is segmented, the components are grouped or mapped into a plurality of information classes using morphological features. A unique symbol is assigned to each information class.);
representing the signal into a symbolic form using the plurality of symbols, wherein the symbolic form comprising one or more strings of symbols (Guttag: Paras. [0081], [0086] disclose once the clusters have been determined and labeled, the resulting symbolic strings are examined for patterns.); 
deriving a dissimilarity metric, wherein the dissimilarity metric is a function of: 
regularity of the strings of symbols (i.e., input of symbolic sequences or strings), and 
a distance measure between the string of symbols for detecting anomalous patterns (Guttag: Paras. [0086], [0144] disclose deriving a dissimilarity metric when symbolic sequences are input to quantify the difference between the symbolic sequences.); and 
detecting the anomalous pattern in the signal using the dissimilarity metric (Guttag: Paras. [0086], [0143], [0144] disclose changes in the signal represent clinical significance, such as Wolff-Parkinson-White (WPW) syndrome.).
Keel et al., (US 2010/0228136 A1) disclose wherein the plurality of features comprises amplitude difference and number of sampling points between minima to maxima points which are adjacent to each other and amplitude difference and number of sampling points between maxima to minima points which are adjacent to each other (Keel: Para. [0053] discloses detecting the peak-to-peak amplitudes based on sample data points of the PPG signal, e.g., by determining a difference between maximum and minimum sample values of a PPG signal for each cardiac cycle, or a similar algorithm.).
Hunt et al., (US 2010/0239139 A1) disclose representing the cluster centroid values in the descending order of the cluster centroid values (Hunt: Para. [0094] discloses the cluster centroids are ranked in order of descending score.).

Claims 12 & 13 recite analogous limitations to claim 1 above, and therefore the citation mappings are omitted based on the premise of redundancy.
 	 
Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claims 1, 12, 13] “… represent[ing] the cluster centroid values in a form of a plurality of symbols in descending order in terms of the amplitude difference and the number of sampling points corresponding to minima to maxima points and maxima to minima points …”. This feature is not found or suggested in the prior art.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 10-18-2021